Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 1-8 are pending and are presented for this examination.
Priority
Receipt is acknowledged of certified copies of papers submitted under 35 U.S.C 119(a)-(d), which papers have been placed of record in the file.
Information Disclosure Statement
The information disclosure statement (IDS) was submitted on 05/08/2020 and is in compliance with the provisions of 37 CFR 1.97. Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 102
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-2 and 5-8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Makimizu (WO 2016038801 using US 2017/0253943 from IDS as English Translation).
As for claim 1, Makimizu anticipated instant claimed production method of a hot dipped galvanized steel sheet as follows:

The annealing comprising
Zone-A heating which is oxidizing a surface of the steel sheet in the Zone-A (i.e. oxidation heating zone at T1 temperature (paragraph [0105]) which Table 1 illustrates T1 temperature all less than 740 C as required by instant claim 2.  Hence, instant claim 1 required “at which roll pick up does not occur” is expected in view of oxidation temperature in the oxidizing is less than or equal to 740 C.
Zone-B heating which is partially reducing the subsurface region of the iron oxide (i.e. instant claim 1 required an oxide layer formed by the Zone-A heating) 
Zone-C heating which reducing iron oxide layer.  Hence, both zone-B and Zone-C read on instant claimed reducing step.
The fact that the reduced iron prevents a direct contact of iron oxide with rolls in the furnace in the next reducing annealing step (paragraph [0114]) suggests instant claim 1 required “before the iron oxide layer reaches an initial roller in the reducing heating zone” is expected.

As for claims 5-8, since DFF heating furnace is a type of a furnace which heats the steel sheet by applying directly to the steel sheet surface a burner flame (paragraph [0103]), it reads on instant claimed “a direct fired burner”.
Claim(s) 1-2 and 5-8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Makimizu’982 (US 20160304982 from IDS).
As for claims 1-2 and 5-8, Makimizu’982 anticipated instant claim as follows by disclosing a method for producing high strength galvanized steel sheet comprising:
Performing annealing comprising oxidation treatment and reducing annealing (paragraph [0059]) 
On a CGL (Continuous galvanizing line) having a DFF oxidation furnace (i.e. direct fired furnace) (paragraph [0065]), the steel sheets are first subjected to upstream and downstream stages of the oxidation treatment under heating temperatures as illustrated in Table 2 which are all less than or equal to 740 C as required by instant claim 2. Table 1 (paragraph [0086]) also illustrates all steel sheet having Si >=0.2% as required by instant claim 1.  Hence, occurrence of roll pick up is avoided. (paragraph [0062] last three lines and [0063]). DFF oxidation furnace supports instant claims 5-8 required direct fired burner.
Reducing annealing is performed after the upstream and downstream oxidation treatment.   The fact direct contact of the furnace rolls with the iron oxides during the reducing annealing can be avoided (paragraph [0063])meets instant claimed “before the iron oxide layer reaches an initial roller in the reduction heating zone.”
The fact furnace rolls is disclosed suggests the steel sheet is fed using rollers as required by instant claim 1. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 3-4 are rejected under 35 U.S.C. 103(a) as being unpatentable over Makimizu.
As for claims 3-4,  Makimizu discloses in the zone-c heating which is the reduction heating zone, broad range temperature is 700-900 and broad range holding time is 10-500 seconds. (paragraph [0125]) Table 3 illustrates all Inventive Examples has target temperature (i.e. reduction temperature of the iron oxide layer in the reduction heating zone) all greater than or equal to 750 C and holding time all greater than or equal to 20 sec (Table 3 of paragraph [0173]).
It is noted Makimizu does not expressly disclose reducing temperature at the initial roller and reduction time in a segment from an inlet of the reduction heating zone to the initial roller.
However,  in view of Makimzu expressly disclose avoiding iron oxide formed on the surface layer of a steel sheet from coming into direct contact with a furnace roll during reduction annealing (paragraph [0114]), ending reduction before the first roll is necessary in the reduction annealing.  Hence, it would have been obvious to one skill in the art, at the time the invention is made to adjust reducing temperature at the initial roller and reduction time in a segment from an inlet of the reduction heating zone to the initial roller to be in the similar range as target temperature of zone-c heating and holding time of zone-c heating in order to avoid iron oxide formed on the surface layer of a steel sheet to be in direct contact with a furnace roll during reduction annealing.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jenny Wu whose telephone number is (571)270-5515. The examiner can normally be reached on 9am-5:30pm Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Hendricks can be reached on (571)272-1401. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JENNY R WU/Primary Examiner, Art Unit 1733